Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
22, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 22, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00279-CV
____________
 
IN RE RODERICK DICKERSON, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 18, 2005, relator filed a
petition for writ of mandamus in this court. 
See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  He sought a copy of the record in his
criminal appeal, in which his appointed counsel has filed a frivolous appeal
brief under the guidelines of Anders v. California, 386 U.S. 738 
(1967).. 
Because an order has issued in relator=s criminal appeal directing the
district clerk to provide relator a copy of the
record, the relief requested in this mandamus is moot.  Accordingly, we deny relator=s petition for writ of mandamus. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed April 22, 2005.
Panel consists of
Justices Edelman, Seymore, and Guzman.